

115 HR 6446 IH: White House Conference on Small Business Act of 2018
U.S. House of Representatives
2018-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6446IN THE HOUSE OF REPRESENTATIVESJuly 19, 2018Mr. Blum (for himself, Mrs. Murphy of Florida, and Mr. Lawson of Florida) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo reauthorize the White House Conference on Small Business Authorization Act, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the White House Conference on Small Business Act of 2018. 2.Reauthorization of the White House Conference on Small BusinessPublic Law 101–409 (the White House Conference on Small Business Authorization Act; 15 U.S.C. 631 note) is amended—
 (1)in section 2(a)— (A)by striking The President and inserting Subject to amounts collected under section 10, the President;
 (B)by striking not earlier than May 1, 1995, and not later than September 30, 1995 and inserting not earlier than December 31, 2018, and not later than December 1, 2019; and (C)by striking March 1, 1994 and inserting October 1, 2018;
 (2)in section 3— (A)by striking contribution of small business and inserting contribution of small business to the national economy;
 (B)by striking to identify the problems and inserting to identify and prioritize the problems impacting; (C)by striking particularly and inserting including;
 (D)by striking as may be appropriate for maintaining and encouraging and inserting that maintain, encourage, and expand; (E)by inserting to evaluate the small business assistance programs of the Small Business Administration and other Federal agencies and recommend potential improvements for those programs; after Nation;; and
 (F)by striking 1986 and inserting 1995; (3)in section 4—
 (A)in subsection (a), by striking $10 and inserting $200; (B)by amending subsection (b) to read as follows:
					
						(b)Participants
 (1)National ConferenceAn individual may not participate in the National Conference unless such individual has been selected as a delegate by a State conference and by a regional meeting of delegates and is an owner, officer, or employee of a small business.
 (2)DelegatesDelegates to the National Conference shall include— (A)one delegate appointed by each Governor or chief executive official of a State;
 (B)one delegate appointed by each Member of the Senate, each Member of the House of Representatives, each Delegate to the House of Representatives, and the Resident Commissioner of Puerto Rico;
 (C)one hundred delegates appointed by the President; and (D)the delegates elected by participants at each State Conference.
 (3)AlternatesEach delegate shall have an alternate, appointed or elected in the same manner as the delegate.; (4)in section 5—
 (A)by striking Subsequent to the date of enactment of this Act, but not later than 30 days after the date of enactment of this Act, the and inserting The;
 (B)by striking GS–18 each place such term appears and inserting GS–15; and (C)in subsection (h), by striking Chairperson and inserting Chief Counsel for Advocacy of the Small Business Administration;
 (5)in section 6(a)— (A)in paragraph (2), by striking and at the end;
 (B)in paragraph (3), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new paragraph:
					
 (4)shall establish an electronic communication system for use by delegates and alternates for communication before, during, and for at least 4 years after the National Conference to allow State delegations and issue area groups to collaboratively define the problems faced by small businesses, refine suggested solutions to those problems, prioritize and select final recommendations, and monitor later legislative or regulatory action on the recommendations.; and
 (6)by striking section 9 and inserting the following:  9.Co-sponsorship of activities (a)AuthorizationThe Administrator of the Small Business Administration, after consultation with the General Counsel of the Small Business Administration, may sponsor activities or cosponsor activities with an eligible entity, including recognition events, for small businesses.
 (b)Eligible entityIn this section, the term eligible entity means any for-profit or not-for-profit entity, any State, or local government official, or any State, or local government entity.
 (c)Prohibition on endorsementsThe Administrator shall ensure that any eligible entities that cosponsor activities receive appropriate recognition for such cosponsorship, and that such recognition is not considered to be an endorsement by the Small Business Administration of any product or service of such eligible entity.
						10.Funding national conference
 (a)Authorization of appropriationsThe activities authorized by this Act shall be funded, to the extent and in the amount provided in advance in appropriations Acts, exclusively by amounts (if any) collected under subsection (b). No other amounts are authorized to be appropriated to carry out this Act.
						(b)Authority To accept gifts
 (1)In generalExcept as provided in paragraph (2), for purposes of carrying out this Act, the Commission, the Administrator of the Small Business Administration, and the Administrator of the General Service Administration may—
 (A)solicit ownership, accept, and hold gifts, devises, and bequests of cash, property (including tangible, intangible, real and personal), or subsistence from non-Federal sources; and
 (B)enter into an agreement with any organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code to solicit the donations described under subparagraph (A).
 (2)Conflict of interestNo gift, devise, or bequest shall be solicited or accepted under the authority of this subsection if such solicitation or acceptance would, in the determination of the Inspector General of the Small Business Administration create a conflict of interest.
 (c)Funds remaining at terminationOn the date of termination of the National Conference, any unobligated amounts collected under this section shall be deposited in the general fund of the Treasury.
 11.State definedFor purposes of this Act, the term State includes the several States, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States..
			